IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA15-1148

                                  Filed: 7 June 2016

Orange County, No. 14 JT 14

IN THE MATTER OF: O.D.S.


      Appeal by Respondent-Father from order entered 11 August 2015 by Judge

Beverly Scarlett in District Court, Orange County. Heard in the Court of Appeals 9

May 2016.


      Holcomb & Cabe, LLP, by Carol J. Holcomb and Samantha H. Cabe, for
      Petitioner-Appellee Orange County Department of Social Services.

      Richard Croutharmel for Respondent-Appellant Father.

      Winston & Strawn LLP, by Amanda L. Groves and Kobi Kennedy Brinson, for
      Guardian ad Litem.


      McGEE, Chief Judge.


      Respondent-Father appeals from an order terminating his parental rights as

to his minor child O.D.S.      We hold the trial court did not err in terminating

Respondent-Father’s parental rights on the ground of dependency, even though the

trial court did not orally find that ground at the conclusion of the adjudication portion

of the hearing, and we affirm the trial court’s order.

      The Orange County Department of Social Services (“DSS”) obtained non-

secure custody of O.D.S. and filed a petition on 25 February 2014, alleging he was a

neglected and dependent juvenile. The trial court held a hearing on 3 April 2014 and
                                          IN RE: O.D.S.

                                       Opinion of the Court



entered an order on 8 May 2014, in which it adjudicated O.D.S. to be a neglected

juvenile, and continued custody with DSS. By order entered 17 November 2014, the

trial court relieved DSS from having to make further reunification efforts with

Respondent-Father and set the permanent plan for O.D.S. as reunification with his

mother (“Mother”). Mother, however, failed to meet the goals of her case plan and,

by order entered 20 February 2015, the trial court relieved DSS from having to make

further reunification efforts with Mother, set the permanent plan for O.D.S. as

adoption, and ordered DSS to file motions to terminate Respondent-Father’s and

Mother’s parental rights as to O.D.S.1

       DSS subsequently filed a motion to terminate Respondent-Father’s parental

rights, alleging grounds of neglect and dependency.                See N.C. Gen. Stat. § 7B-

1111(a)(1), (6) (2015). The trial court held a hearing on the motion on 16 July 2015,

and entered an order on 11 August 2015 terminating Respondent-Father’s parental

rights as to O.D.S. In that order, the trial court found the existence of both grounds

alleged in the motion and concluded that termination of Respondent-Father’s

parental rights was in O.D.S.’s best interests. However, at the conclusion of the

adjudication portion of the termination hearing, the trial court stated it found that

DSS had proven neglect as a ground for terminating Respondent-Father’s parental




       1  The motion to terminate the parental rights of Mother was heard at a separate hearing, and
she is not a party to this appeal

                                               -2-
                                    IN RE: O.D.S.

                                  Opinion of the Court



rights, but the trial court did not reference the ground of dependency. Respondent-

Father filed notice of appeal on 17 August 2015.

      Respondent-Father argues the trial court erred in finding that the ground of

dependency existed to terminate his parental rights. Respondent-Father contends

the trial court erred because, at the conclusion of the adjudication portion of the

hearing, the trial court did not orally state it was finding dependency as a ground for

termination, but included that ground in the written order entered 11 August 2015.

We disagree.

      Specifically, Respondent-Father contends that, because the trial court did not

state at the conclusion of the adjudication hearing that DSS had proven the ground

of dependency pursuant to N.C. Gen. Stat. § 7B-1111(a)(6), it was precluded from

finding dependency as a ground to terminate Respondent-Father’s parental rights in

its written order. We note that Respondent-Father does not make any argument

challenging the adjudication of dependency based upon a lack of evidence or

insufficient findings of fact. Respondent-Father’s argument is entirely predicated on

his contention that the trial court was precluded from including a ground in its

written order that it did not address when rendering judgment in open court.

Therefore, our review is limited to whether the trial court was precluded from basing

termination of Respondent-Father’s parental rights on the ground of dependency

when it did not state dependency as a ground for termination in open court.



                                         -3-
                                     IN RE: O.D.S.

                                   Opinion of the Court



      N.C. Gen. Stat. § 7B-1109 requires the trial court to do the following in

response to any adjudication hearing deciding whether grounds exist to terminate a

person’s parental rights:

             The court shall take evidence, find the facts, and shall
             adjudicate the existence or nonexistence of any of the
             circumstances set forth in G.S. 7B-1111 which authorize the
             termination of parental rights of the respondent. The
             adjudicatory order shall be reduced to writing, signed, and
             entered no later than 30 days following the completion of
             the termination of parental rights hearing.

N.C. Gen. Stat. § 7B-1109(e) (2015). Thus, the trial court is required to address every

ground brought forth in a petition or motion to terminate a parent’s rights to his or

her child, and make a determination for every ground alleged, whether the petitioning

party has proved that ground, or failed to prove that ground. More generally, our

Supreme Court has held that Rule 52 of the North Carolina Rules of Civil Procedure

             imposes three requirements on the court sitting as finder
             of fact: it must (1) find the facts on all issues joined in the
             pleadings; (2) declare the conclusions of law arising from
             the facts found; and (3) enter judgment accordingly. The
             court logically must comply with these three requirements
             in the above order. Thus, under Rule 58 there can be no
             valid entry of judgment absent necessary findings.

Stachlowski v. Stach, 328 N.C. 276, 285, 401 S.E.2d 638, 644 (1991) (citations

omitted) (emphasis added). We note that N.C. Gen. Stat. § 7B-1109 includes no

requirement that the trial court render its decisions in open court.           See, e.g.,

Draughon v. Harnett Cty. Bd. of Educ., 158 N.C. App. 208, 215, 580 S.E.2d 732, 737



                                          -4-
                                          IN RE: O.D.S.

                                        Opinion of the Court



(2003) (The trial court rendered judgment in open court granting summary judgment

in favor of three of four defendants, stating: “I'm going to review the documents as to

[the fourth defendant] and rule on that later.”2 The trial court then entered a written

order in which it granted summary judgment in favor of all four defendants.).

      In the present case, DSS moved to terminate Respondent-Father’s parental

rights based upon the grounds of neglect, N.C. Gen. Stat. § 7B-1111(a)(1), and

dependency, N.C. Gen. Stat. § 7B-1111(a)(6). These grounds were considered at the

16 July 2015 termination hearing. The trial court was therefore required to address

both grounds, and enter findings of fact, conclusions of law, and rulings for each

ground. In what appears to have been an oversight, the trial court did not address

the ground of dependency when it rendered judgment in open court.              Neither

Respondent-Father, DSS, nor O.D.S.’s guardian ad litem brought this oversight to

the attention of the trial court. However, the trial court’s written order, entered 11

August 2015, complied with the dictates of N.C. Gen. Stat. § 7B-1109(e) by making

adjudicatory determinations for both the grounds for termination that had been

brought before it.

      Because many of our appellate decisions addressing these issues were based

upon rules that have since changed, it is important to note how entry of judgment

and notice of appeal from civil judgments have changed in light of revisions to Rule



      2   This citation comes from the hearing transcript in Draughon.

                                                -5-
                                              IN RE: O.D.S.

                                           Opinion of the Court



58 of the North Carolina Rules of Civil Procedure, which became effective 1 October

1994 for “all judgments subject to entry on or after that date.” 1994 N.C. Sess. Laws,

Ch. 594; Capital Outdoor Advertising v. City of Raleigh, 337 N.C. 150, 159, 446 S.E.2d
289, 295 (1994). Prior to the 1994 amendments, judgments and orders could be

entered by the clerk simply making a notation of the orally rendered judgment. The

trial court would then, after official entry of judgment, “make a written judgment that

conform[ed] in general terms with [the] oral judgment pronounced in open court.”

Morris v. Bailey, 86 N.C. App. 378, 389, 358 S.E.2d 120, 126 (1987) (citation omitted).

Entry of judgment based upon oral rendition of judgments is no longer allowed in civil

matters; currently, judgments and orders are only “entered when [they are] reduced

to writing, signed by the judge, and filed with the clerk of court.” N.C. Gen. Stat. §

1A-1, Rule 58 (2015). The pre-1994 provisions of Rule 58 are discussed in Morris:

                Defendant’s final argument is that the trial judge erred in
                signing the judgment. Here, the trial court announced the
                general terms of its judgment in open court. Defendant
                gave oral notice of appeal in open court immediately after
                the court announced its judgment.3 Five days later, the
                court executed a written judgment. Defendant contends
                the trial judge was not permitted to execute any written
                judgment that was different in any manner from the
                announcement of the judgment made in open court.


        3 “Prior to 1 July 1989, notice of appeal in civil actions could be given either in writing or orally
in open court. Appellate Rule 3(a), however, was amended on 8 December 1988 to provide that an
appeal in a civil action is taken, effective for all judgments entered on or after 1 July 1989, by filing
notice of appeal with the clerk of superior court and serving copies thereof upon all other parties.”
Currin-Dillehay Bldg. Supply v. Frazier, 100 N.C. App. 188, 189, 394 S.E.2d 683, 683 (1990). Rule
3(a) also applies to orders. Abels v. Renfro Corp., 126 N.C. App. 800, 803-04, 486 S.E.2d 735, 737-38
(1997).

                                                    -6-
                        IN RE: O.D.S.

                     Opinion of the Court




Defendant’s contention hinges on our interpretation of the
trial court’s actions under Rule 58 of the North Carolina
Rules of Civil Procedure, N.C.G.S. Sec. 1A-1, Rule 58:

   Subject to the provisions of Rule 54(b): Upon a jury
   verdict that a party shall recover only a sum certain or
   costs or that all relief shall be denied or upon a decision
   by the judge in open court to like effect, the clerk, in the
   absence of any contrary direction by the judge, shall
   make a notation in his minutes of such verdict or
   decision and such notation shall constitute the entry of
   judgment for the purposes of these rules. The clerk
   shall forthwith prepare, sign, and file the judgment
   without awaiting any direction by the judge.

   In other cases where judgment is rendered in open
   court, the clerk shall make a notation in his minutes as
   the judge may direct and such notation shall constitute
   the entry of judgment for the purposes of these rules.
   The judge shall approve the form of the judgment and
   direct its prompt preparation and filing.

   In cases where judgment is not rendered in open court,
   entry of judgment for the purposes of these rules shall
   be deemed complete when an order for the entry of
   judgment is received by the clerk from the judge, the
   judgment is filed and the clerk mails notice of its filing
   to all parties. The clerk’s notation on the judgment of
   the time of mailing shall be prima facie evidence of
   mailing and the time thereof.

Here, the verdict was not for “only a sum certain or cost or
that all relief” be denied, but the trial judge awarded
attorney fees and relief other than damages. Although the
trial judge announced his general holdings at the end of the
trial, he did not direct the clerk to make any entry in the
record. Therefore, under the second paragraph of Rule 58,
the judgment was not entered in open court and the written
judgment of 9 June 1986 is the judgment for the purposes


                             -7-
                                           IN RE: O.D.S.

                                         Opinion of the Court



               of the Rules of Civil Procedure under the third paragraph
               of Rule 58. The written judgment did not determine any
               issue different from those dealt with in the judgment
               announced in open court. Therefore, defendant’s oral
               notice of appeal, though given in open court prior to the
               entry of judgment, was effective to give notice of appeal to
               the written judgment under N.C.G.S. Sec. 1-279(a).

               Even if the judgment had been entered in open court, the
               subsequent written judgment is not invalid. A trial court
               has the authority under N.C.G.S. Sec. 1A-1, Rule 58 to
               make a written judgment that conforms in general terms
               with an oral judgment pronounced in open court. A trial
               judge cannot be expected to enter in open court
               immediately after trial the detailed findings of fact and
               conclusions of law that are generally required for a final
               judgment. If the written judgment conforms in general
               terms with the oral entry, it is a valid judgment. A notice
               of appeal entered in open court immediately after entry of
               the oral judgment does not remove the authority of the trial
               court to enter its written judgment which conforms
               substantially with the court’s oral announcement. Here,
               the written judgment conforms in general terms with the
               oral announcement of the judgment in open court and
               therefore, even if the judgment had been entered in open
               court, the subsequent written judgment is valid.4

Morris, 86 N.C. App. at 387-89, 358 S.E.2d at 126-27 (citations omitted) (emphasis

added). Though Morris states “[i]f the written judgment conforms in general terms




         4 But see Hopkins v. Hopkins, 268 N.C. 575, 576, 151 S.E.2d 11, 11-12 (1966) (“During a term

of court a judgment is said to be within the breast of the court, and it may be changed at any time. It
has been the settled rule for some time that any order or decree made was, during the term, in fieri,
and that the court during the term could vacate or modify the same.”); Stokes Co. Soil Conservation
Dist. v. Shelton, 67 N.C. App. 728, 731, 314 S.E.2d 2, 4 (1984) (trial court can “change the judgment
during the same term of court”).




                                                 -8-
                                           IN RE: O.D.S.

                                         Opinion of the Court



with the oral entry, it is a valid judgment[,]” Id. at 389, 358 S.E.2d at 127, this

statement must be understood in context.                  The requirement that the written

judgment generally conform to the orally rendered judgment is based upon the fact

that the orally rendered judgment had already been entered and was therefore

already in effect.5 The subsequent written judgment was merely providing written

factual and legal support for the already entered oral judgment. In Morris, this Court

treated orally rendered judgments that had been entered differently than those that

had not been entered, stating:

               Although the trial judge announced his general holdings at
               the end of the trial, he did not direct the clerk to make any
               entry in the record. Therefore, under the second paragraph
               of Rule 58, the judgment was not entered in open court and
               the written judgment of 9 June 1986 is the judgment for
               the purposes of the Rules of Civil Procedure under the third
               paragraph of Rule 58. The written judgment did not
               determine any issue different from those dealt with in the
               judgment announced in open court. Therefore, defendant’s
               oral notice of appeal, though given in open court prior to the
               entry of judgment, was effective to give notice of appeal to
               the written judgment under N.C.G.S. Sec. 1-279(a).

Id. at 388-89, 358 S.E.2d at 126 (citations omitted) (emphasis added). The reason the

Morris Court emphasized that the written judgment did “not determine any issue

different from” the orally rendered judgment was that the substantial accord between




       5 Once a judgment has been entered, the trial court cannot make substantial changes to that
judgment without notice to the parties and an opportunity to be heard. See N.C. Gen. Stat. § 1A-1,
Rules 59 and 60; Lee v. Lee, 167 N.C. App. 250, 254, 605 S.E.2d 222, 224-25 (2004); Scott v. Scott, 106
N.C. App. 379, 416 S.E.2d 583 (1992).

                                                 -9-
                                      IN RE: O.D.S.

                                   Opinion of the Court



the two is what gave effect to the oral notice of appeal, even though the notice of appeal

was given before actual entry of the judgment.

      The implication is that, had the subsequent written judgment differed from

the oral judgment, the notice of appeal would not have been effective because, though

it was given after judgment had been rendered in open court, it was given before the

judgment was entered. Therefore, it could not serve to give notice of appeal from

anything in the later written judgment that differed substantially from the oral

rendering of that judgment. The further implication is that the judgment later

written and entered controlled, and the trial court was not bound by its earlier

rendered judgment. This is so because if the trial court was bound by its non-entered

orally rendered judgment, notice of appeal from that judgment would always be

effective – the trial court would simply have to insure that its entered written

judgments always conformed with their corresponding non-entered orally rendered

judgments. If this were the case, remedy for failure of the entered written order to

conform to the orally rendered order would be remand to make the written order

conform with the orally rendered order; but the validity of the notice of appeal would

not be in question. However, the issue in Morris was the validity of the notice of

appeal, not the validity of the written and entered judgment itself.

      Furthermore, this Court has not generally required written entered judgments

to adhere to the prior non-entered, orally rendered judgments upon which they were



                                          - 10 -
                                      IN RE: O.D.S.

                                    Opinion of the Court



based. “‘The announcement of judgment in open court is the mere rendering of

judgment,’ and is subject to change before ‘entry of judgment.’ ‘A judgment is entered

when it is reduced to writing, signed by the judge, and filed with the clerk of court.’”

Morris v. Southeastern Orthopedics Sports Med. & Shoulder Ctr., 199 N.C. App. 425,

433, 681 S.E.2d 840, 846 (2009) (citations omitted) (emphasis added); see also

Fayetteville Publ’g Co. v. Advanced Internet Techs., Inc., 192 N.C. App. 419, 425, 665
S.E.2d 518, 522 (2008) (“The trial judge’s comments during the hearing as to its

consideration of the entire case file, evidence and law are not controlling; the written

court order as entered is controlling.”). In fact, this Court has held that the trial court

can consider evidence presented following the oral rendering of the judgment in order

to better inform its subsequent written judgment. Morris, 199 N.C. App. at 433, 681

S.E.2d at 846 (the trial court could consider an affidavit filed after rendering of the

judgment in open court so long as it was filed before the trial court entered judgment);

Fayetteville Publ’g, 192 N.C. App. at 425-26, 665 S.E.2d at 522 (the fact that there

was only a short period of time “between hearing the motion and rendering the order

in open court” is not dispositive of whether trial court fully weighed the evidence

because the written order wasn’t entered until days later); see also Stachlowski, 328
N.C. at 282-83, 401 S.E.2d at 642-43 (“The record indicates that on 17 January 1989,

the trial court announced in open court that . . . custody would not change from

defendant to plaintiff. The court thus rendered judgment that day on the custody



                                           - 11 -
                                     IN RE: O.D.S.

                                   Opinion of the Court



issue. There is no indication, however, that it made any direction to the clerk to enter

judgment. On the contrary, the court directed counsel for defendant to “draw the

Order.” The parties continued to negotiate visitation privileges with the express

understanding that counsel would not draw the order until the parties got ‘squared

away on . . . Christmas.’ Though the court rendered judgment as to custody on 17

January 1989, these circumstances do not establish an entry of judgment at that

time.”).

       What this Court has continually held, however, is that a notice of appeal from

a judgment rendered in open court will not vest jurisdiction in this Court until that

judgment is entered – meaning until a written judgment, generally conforming with

the judgment rendered, is filed with the appropriate clerk. Abels, 126 N.C. App. at

804-05, 486 S.E.2d at 738. The logical continuation of the reasoning of this holding

is that jurisdiction will not vest in this Court if notice of appeal is given after oral

rendering of the judgment but before entry of the judgment if the written judgment

entered does not generally comply with the judgment rendered in open court. This is

an issue of appellate jurisdiction, not a limitation on what the trial court may include

in its written order. Though it does not appear that this Court has directly addressed

this issue, it follows that an appellant must file a written notice of appeal from the

written and entered judgment, even if that appellant has already filed a written

notice of appeal from the orally rendered judgment, if the written and entered



                                          - 12 -
                                     IN RE: O.D.S.

                                   Opinion of the Court



judgment does not generally comply with the earlier rendered judgment. However,

the present case does not include any issues related to our jurisdiction or the validity

or timeliness of the notice of appeal. Respondent-Father filed his notice of appeal

following the entry of the order terminating his parental rights, so there was no

requirement, for purposes of appellate jurisdiction, that the order entered 11 August

2015 generally conform with the order rendered in open court on 16 July 2015. See

Morris, 86 N.C. App. at 388-89, 358 S.E.2d at 126.

      This is not to say there are no circumstances in which deviation from

judgments rendered in open court will constitute error. Respondent-Father relies on

this Court’s holding in In re J.C. & J.C., ___ N.C. App. ___, 783 S.E.2d 202 (2014),

which stated that “if there is a discrepancy between the written order and the oral

rendering of the order in open court as reflected by the transcript, the transcript is

considered dispositive.” Id. at, ___, 783 S.E.2d at 205. In J.C., which was an appeal

from an order that changed custody of a child under DSS supervision, the trial court

announced at the hearing that it was adopting all of the recommendations from the

Department of Social Services, except that the department would continue to

supervise visitation with the respondent-mother until it could find a replacement

supervisor, and that the visitation would be every other week at DSS’s offices. Id. at

__, 783 S.E.2d at 205. However, the trial court’s written order directly contradicted

the order rendered from the bench and directed that the respondent-mother’s



                                          - 13 -
                                     IN RE: O.D.S.

                                   Opinion of the Court



visitation would be supervised by third parties at a visitation center, and at

respondent-mother’s expense. Id. at __, 783 S.E.2d at 205. Because this Court

concluded that the differences between the oral rendering and the written order were

substantive, we vacated the written order’s visitation provisions, and remanded for

entry of an amended order that accurately reflected the trial court’s oral disposition.

Id. at __, 783 S.E.2d at 205.

      Respondent-Father, relying on J.C., argues that, because the order entered in

the matter before us did not generally comply with the order rendered in open court,

we, and the trial court, are bound by the order as rendered in open court on 16 July

2015, which did not address dependency as a ground for terminating his parental

rights. In J.C., this Court stated the following:

             “[A] judgment is entered when it is reduced to writing,
             signed by the judge, and filed with the clerk of court.” N.C.
             Gen. Stat. § 1A–1, Rule 58 (2013). Thus, “[a]nnouncement
             of judgment in open court merely constitutes ‘rendering’ of
             judgment, not entry of judgment.” Abels v. Renfro Corp.,
             126 N.C. App. 800, 803, 486 S.E.2d 735, 737 (1997). “If the
             written judgment conforms generally with the oral
             judgment, the judgment is valid.” Edwards v. Taylor, 182
N.C. App. 722, 727, 643 S.E.2d 51, 54 (2007). However, if
             there is a discrepancy between the written order and the
             oral rendering of the order in open court as reflected by the
             transcript, the transcript is considered dispositive. See
             State v. Sellers, 155 N.C. App. 51, 59, 574 S.E.2d 101, 106–
             07 (2002).

Id. at __, 783 S.E.2d at 205.




                                          - 14 -
                                      IN RE: O.D.S.

                                    Opinion of the Court



       However, J.C. appears to be in conflict with certain established precedents.

J.C. cites to Edwards, which in turn cites Morris, supra. As stated above, this portion

of Morris is discussing a situation when an order was entered orally in open court,

then subsequently reduced to writing and filed. Morris, 86 N.C. App. at 389, 358
S.E.2d at 127. Judgments and orders in civil cases can no longer be entered in open

court and, therefore, this portion of Morris is no longer relevant. It is true that

general conformity between the orally rendered judgment and the written judgment

entered is still relevant for determining the validity of notices of appeal filed following

oral rendering of the judgment, but before the judgment has been entered, Id. at 388-

89, 358 S.E.2d at 126, but that is not the situation before us. Further, the holding in

Edwards that “[i]f the written judgment conforms generally with the oral judgment,

the judgment is valid[,]” Edwards, 182 N.C. App. at 727, 643 S.E.2d at 54, does not

command the converse, i.e. that any written judgment that does not generally

conform with the oral judgment is necessarily invalid.           Though there may be

situations when this is true, we can find no opinion in which it has been held that the

written and entered judgment must always generally conform with a prior oral

rendition of that judgment in order to be valid. However, as noted above, there are

plenary opinions in which our appellate courts have affirmed entered judgments and

orders that do not conform to the associated orally rendered judgments and orders.




                                           - 15 -
                                      IN RE: O.D.S.

                                   Opinion of the Court



       J.C. cites a criminal case, Sellers, for the proposition that “if there is a

discrepancy between the written order and the oral rendering of the order in open

court as reflected by the transcript, the transcript is considered dispositive.” J.C., __

N.C. App. at __, 783 S.E.2d at 205. J.C. bases this statement on the following analysis

in Sellers:

              Defendant asserts the trial court erred in failing to make
              the requisite finding that the aggravating factors
              outweighed the mitigating factors before sentencing
              defendant to an aggravated term for assault with a firearm
              on Officer Denny. The transcript reveals the trial court
              stated, “[t]he Court finds that the factors, factors in
              aggravation outweigh the factors in mitigation, and that an
              aggravated sentence is justified in the judgments to be
              entered.” The form, however, leaves unchecked this
              important finding. From the transcript and the aggravated
              sentence imposed, it is clear that the court intended to have
              this box checked. Clerical errors are properly addressed
              with correction upon remand because of the importance
              that the records “‘speak the truth.’” Accordingly, upon
              remand the trial court should correct the clerical error
              when it enters a new judgment.

Sellers, 155 N.C. App. at 59, 574 S.E.2d at 106-07 (citation omitted). This holding in

Sellers stands for the proposition that, when it is apparent from the transcript that a

clerical error has been committed on the written order, remand is appropriate so that

the trial court can correct the clerical error. Sellers does not stand for the proposition

that the trial court is always bound by its pronouncements in open court.

       As discussed above, prior opinions of this Court have made clear that, as a

general proposition, the written and entered order or judgment controls over an oral


                                          - 16 -
                                      IN RE: O.D.S.

                                   Opinion of the Court



rendition of that order or judgment. See, e.g., Fayetteville Publ'g, 192 N.C. App. at

425-26, 665 S.E.2d at 522. One panel of this Court cannot overrule a prior panel of

this Court, or our Supreme Court. In the Matter of Appeal from Civil Penalty, 324
N.C. 373, 384, 379 S.E.2d 30, 37 (1989). To the extent that J.C. is in conflict with

prior holdings of this Court, or our Supreme Court, we are bound by the prior

holdings.

      Assuming arguendo J.C. is not in conflict with prior opinions, we believe it is

limited to the facts in that case. In J.C.,

             the trial court made two statements [in open court] which
             constituted [the oral rendering of its] order regarding
             visitation: “I’m going to adopt the recommendations put
             for[th] by the Department with the exception that DSS will
             supervise until they can find a replacement[,]” and “I’m
             adopting every recommendation [by DSS] with the
             exception of the visitation will be at Social Services every
             other week.” Nonetheless, in its written order, the trial
             court directly contradicted the order it rendered from the
             bench, instead adopting DSS’s recommendation by
             ordering that respondent’s visitation would continue to be
             at a visitation center at respondent’s expense.

J.C., __ N.C. App. at __, 783 S.E.2d at 205. In the present case, the trial court did

not directly contradict itself. Instead, the trial court was silent on the ground of

dependency at the end of the trial, apparently unaware of its omission. Neither

Respondent-Father nor any other party alerted the trial court to the omission. No

order or judgment had been entered at that time and, therefore, no party was bound

by the judgment. The judgment entered, by filing of the written order terminating


                                          - 17 -
                                      IN RE: O.D.S.

                                    Opinion of the Court



Respondent-Father’s parental rights, included both grounds for termination argued

at trial, neglect and dependency. Respondent-Father properly noticed appeal from

this entered judgment. On these facts, we hold that the trial court was not bound by

its oversight in rendering judgment, and that the written order, subsequently

entered, controls.

       We further note that were we to find error in the trial court’s omission in

rendering judgment in open court, the remedy would be to remand for the trial court

to make findings of fact and conclusions of law and determine whether DSS proved

the ground of dependency. This, of course, the trial court has already done. This

Court has decided that, when the trial court has failed to find any specific N.C. Gen.

Stat. § 7B-1111 ground for terminating a respondent’s parental rights, it will not

dismiss the action, it will vacate the erroneous judgment and remand to the trial

court, to either amend its order to demonstrate that it correctly found a ground for

termination pursuant to N.C. Gen. Stat. § 7B-1111, or take other appropriate action

to insure the matter was properly decided. See, e.g., In re T.M.H., 186 N.C. App. 451,

456, 652 S.E.2d 1, 3 (2007) (“We vacate the order and remand the matter to the trial

court with instructions . . ., if appropriate, to articulate conclusions of law that include

the grounds under N.C.G.S. § 7B–1111(a) which form the basis for termination. The

trial court may, in its discretion, receive additional evidence on remand.”); In re

D.R.B., 182 N.C. App. 733, 738-39, 643 S.E.2d 77, 81 (2007) (this Court vacated a



                                           - 18 -
                                     IN RE: O.D.S.

                                   Opinion of the Court



judgment that failed to articulate the specific grounds for termination and remanded

for the trial court to make the appropriate findings and conclusions); see also In re

T.B., C.P., & I.P., 203 N.C. App. 497, 509, 692 S.E.2d 182, 190 (2010) (In adjudication

hearing trial court adjudicated children dependent, but failed to adjudicate whether

children were neglected as alleged in petition.           This Court remanded for

determination of the neglect allegation).

      In the present case, the trial court found that DSS had proven the two grounds

alleged in its motion to terminate, neglect and dependency. Even assuming arguendo

it was error for the trial court to fail to announce in open court that it would rule in

favor of DSS on the ground of dependency, our remedy would be to remand to the

trial court to give it the opportunity to provide findings and conclusions in support of

terminating Respondent-Father’s parental rights on the ground of dependency,

assuming that was the trial court’s intention. Because there is already a judgment,

written and entered on 11 August 2015, in which the trial court ruled that the ground

of dependency had been proven, remand would be an unnecessary delay, and a waste

of judicial resources. We hold that the trial court was not precluded from finding

dependency as a ground for terminating Respondent-Father’s parental rights even

though it did not include that ground when it rendered the judgment in open court.




                                          - 19 -
                                    IN RE: O.D.S.

                                  Opinion of the Court



      We now address dependency as a basis for the trial court’s decision to

terminate Respondent-Father’s parental rights. The trial court concluded in its 11

August 2015 order:

             Grounds exist to terminate Respondent[s] parental rights
             under N.C.G.S. § 7[B-]1111(6) in that Respondent [ ] is
             incapable of providing for the proper care and supervision
             of the juvenile, such that the juvenile is a dependent
             juvenile within the meaning of G.S. 7B-101; there is a
             reasonable probability that such incapability will continue
             for the foreseeable future; and Respondent lacks an
             appropriate alternative childcare arrangement.

We find no evidence that the ground of dependency had been dismissed, and note that

Respondent-Father’s counsel put on evidence in an attempt to rebut the allegation

that Respondent-Father lacked an appropriate alternative caregiver. The trial court

was thus statutorily required to determine the existence or non-existence of the

ground of dependency because it was alleged in the motion to terminate Respondent-

Father’s parental rights. N.C. Gen. Stat. § 7B-1109(e).

      Respondent-Father does not otherwise challenge the trial court’s conclusion

that termination of his parental rights was appropriate based upon the ground of

dependency, and does not challenge the court’s conclusion that termination of

Respondent-Father’s parental rights was in O.D.S.’s best interests.          Because

Respondent-Father does not argue on appeal that the trial court’s findings of fact and

conclusions of law do not support its determination that termination of his parental

rights was proper based upon N.C. Gen. Stat. § 7B-1111(a)(6), we hold that this


                                         - 20 -
                                     IN RE: O.D.S.

                                   Opinion of the Court



ground supports the trial court’s decision to terminate Respondent-Father’s parental

rights. Thus, we need not address Respondent-Father’s arguments regarding the

ground of neglect, see In re N.T.U., ___ N.C. App. ___, ___, 760 S.E.2d 49, 57 (“In

termination of parental rights proceedings, the trial court’s ‘finding of any one of the

. . . enumerated grounds is sufficient to support a termination.’”), disc. review denied,

___ N.C. ___, 763 S.E.2d 517 (2014), and we affirm the trial court’s order terminating

Respondent-Father’s parental rights to O.D.S.

      AFFIRMED.

      Judges BRYANT and STROUD concur.




                                          - 21 -